                                                    97642
STEPHEN E. JENKINS, ESQ.
    HEMAR ROUSSO & HEALD, LLP
        15910 Ventura Blvd., 12th Floor
Encino                                            CA           91436
       (818) 501-3800                             (818) 501-2985
       sjenkins@hrhlaw.com
           SMS Financial III, L.L.C., assignee of WELLS FARGO BANK, N.A.,
                                           X
                                          SAN FRANCISCO (Bankruptcy)
         235 Pine Street
         235 Pine Street
         San Francisco, 94104
         Northern District of California
        SMS Financial III, L.L.C., assignee of WELLS FARGO BANK, N.A.,
        SUE YEE YUEN and ROBERT YUEN,                                           91 03413 TEC (Adversary No.)

         X




                                         SAN MATEO



        SMS Financial III, L.LC., a limited liability company, assignee of WELLS FARGO BANK, N.A.
                                          X




SUE YEE YUEN
1763 Beach Park Boulevard                                                                                   289,723.13
Foster City, CA 94404-1403                                                                                         0.00
                                                                                                            289,723.13
                                                                                                                   0.00
X
                                                                                                            289,723.13
                             FEBRUARY 18,                                                                   210,523.53
1994
X                                  JULY 16,                                                                        0.00
2013                                                                                                        500,248.66


    X
                                                                                                                  79.37


                                                                                                                   0.00




       Case: 91-03413        Doc# 7     Filed: 07/15/19      Entered: 07/15/19 12:06:47             Page 1 of 3
      SMS Financial III, L.L.C., a limited liability company
      SUE YEE YUEN and ROBERT YUEN,                                          91 3413


X

ROBERT YUEN
1763 Beach Park Boulevard
Foster City, CA 94404-1403




    Case: 91-03413           Doc# 7      Filed: 07/15/19       Entered: 07/15/19 12:06:47   Page 2 of 3
 WELLS FARGO BANK, N.A., a national banking association,
 SUE YEE YUEN and ROBERT YUEN,                                   91 3413




Case: 91-03413      Doc# 7     Filed: 07/15/19     Entered: 07/15/19 12:06:47   Page 3 of 3
